COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-15-00133-CR


ELLEN YOUNG                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE



                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 2 OF DENTON COUNTY
               TRIAL COURT NO. CR-2013-08214-B

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Applicant’s Motion to Withdraw Appeal” filed by

Appellant.   The motion complies with rule 42.2(a) of the rules of appellate

procedure.   Tex. R. App. P. 42.2(a).     No decision of this court having been




      1
       See Tex. R. App. P. 47.4.
delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                /s/ Sue Walker
                                                SUE WALKER
                                                JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 13, 2015




                                    2